FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                October 26, 2011
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT


 MICHAEL J. DAVIS,

       Petitioner - Appellant,
                                                       No. 11-1328
 v.                                           (D.C. No. 1:10-CV-01955-REB)
                                                         (D. Colo.)
 ANGEL MEDINA, Warden, Limon
 Corr. Facility,

       Respondent - Appellee.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Petitioner-Appellant Michael J. Davis, a state inmate proceeding pro se,

seeks a certificate of appealability (“COA”) allowing him to appeal the district

court’s order dismissing his 28 U.S.C. § 2241 petition for a writ of habeas corpus.

See Montez v. McKinna, 208 F.3d 862, 867 (10th Cir. 2000) (requiring a COA in

§ 2241 actions challenging the execution of a sentence whenever the detention

arises out of state process). Because we find that Mr. Davis has not “made a

substantial showing of the denial of a constitutional right,” 28 U.S.C. §

2253(c)(2), we deny a COA and dismiss the appeal.

      On appeal, Mr. Davis argues that the Interstate Agreement on Detainers Act
(“IADA”) requires dismissal of charges pending in Indiana. Specifically, Mr.

Davis claims that he was tried in absentia, in violation of his due process right to

be present, when he did not voluntarily absent himself from the Indiana trial. To

the extent that Mr. Davis is challenging the Indiana conviction, he would need to

demonstrate exhaustion and proceed under § 2254 in Indiana. Bradshaw v. Story,

86 F.3d 164, 166 (10th Cir. 1996). Moreover, the district court’s

conclusion—that the speedy trial provisions of the IADA (which might entitle a

defendant to dismissal of the charges) apply only to untried criminal charges,

rather than to a detainer for sentencing—is not reasonably debatable in this

circuit. See Carchman v. Nash, 473 U.S. 716, 726 (1985); United States v.

Coffman, 905 F.2d 330, 332 (10th Cir. 1990). We have reviewed the authorities

cited by Mr. Davis in support of § 2241 jurisdiction and find them inapplicable to

this key point. It is therefore unnecessary to address the circumstances under

which an IADA claim may warrant habeas relief. See Knox v. Wyo. Dep’t of

Corr., 34 F.3d 964, 967 (10th Cir. 1994).

      We DENY Mr. Davis’s request for a COA, DENY his motion for leave to

proceed on appeal without prepayment of costs or fees, and DISMISS the appeal.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -2-